NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MYKAL S. RYAN,                                   No. 14-55434

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00685-JAH-
                                                 KSC
  v.

MARY T. MORGAN; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Mykal S. Ryan appeals pro se from the district court’s order denying him

permission to file a complaint alleging federal and state law claims for computer-

related offenses, defamation, and intentional infliction of emotional distress. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application of a vexatious litigant order. In Re Fillbach, 223 F.3d 1089, 1090 (9th

Cir. 2000). We affirm.

      The district court did not abuse its discretion in denying Ryan permission to

file his complaint because Ryan’s proposed complaint was nearly identical to his

previously dismissed complaints and was precisely the type of action the vexatious

litigant order was designed to prevent.

      We lack jurisdiction to consider Ryan’s requests for injunctive and

declaratory relief and monetary damages with respect to the state court civil

judgments against him. See Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003)

(“Under Rooker–Feldman, a federal district court does not have subject matter

jurisdiction to hear a direct appeal from the final judgment of a state court. The

United States Supreme Court is the only federal court with jurisdiction to hear such

an appeal.”).

      We deny Ryan’s request to vacate the vexatious litigant order because, as

explained in Case No. 12-57285, Ryan failed to file a timely notice of appeal of the

vexatious litigant order or a timely post-judgment motion.

      We reject Ryan’s contentions regarding prejudice by the district court.

      AFFIRMED.




                                           2                                    14-55434